DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-10, and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1-3, 5-10, and 12-13 generally, none of the prior art references of record, including, but not limited to: US_8396024_B2_Baum, US_20110069629_A1_Breit, US_9351297_B2_Aboul-Magd, US_9455808_B2_Lee, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art Baum discloses a first AP identifies at least a second AP to establish the supplemental communication link with a SS in response to determining that a supplemental communication link with the SS is desirable, communicates to the second AP information that identifies the SS and a pilot zone in which downlink supplemental data is to be transmitted from the second AP to the SS, communicates to the second AP downlink supplemental data that improves integrity of data transmitted (Baum figures 3-6, and columns 6-7).
Prior art Breit discloses an AP obtaining CSI based on the received channel evolution feedback from a subset of stations (Breit figure 5 steps 504 and 510).
Prior art Aboul-Magd discloses a collaborative service set includes a controller AP configured to be associated with a first plurality of stations and a first member AP, where the first member AP is associated with a second plurality of stations, where the controller AP is configured to coordinate transmissions between the first member AP and the second plurality of stations with transmissions between the controller AP and the first plurality of stations, where the controller AP and the first member AP are configured to transmit messages simultaneously (Aboul-Magd figures 8 and 10, column 9 line 4 – line 16, column 6 line 59-65, and column 7 line 61 – column 8 line 44).
Prior art Lee discloses a method of receiving control data at a wireless access point from an access point controller, generating, via a wireless transceiver of the wireless access point, the coordinated multipoint communications with at least one non-legacy device of a plurality of remote devices via a wireless local area network protocol, (Lee figure 19).
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “determining the candidate AP as a slave AP from the slave AP candidate set based on a response to the request, the response comprising required resource information for at least one station associated with the candidate AP” as stated in independent claims 1, and similar limitations as set forth in independent claims 7 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471